Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
					     OBJECTION
	Claim 8 is objected since the claim ending period is missing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,597,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant (poly)carbodimide would encompass an aliphatic polycarbodimide in claim 1 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	
Claims 5-7, 9 and 10 are rejected 35 U.S.C. 103 as obvious over JP 2012-
 188629 (Apr. 10, 2011) in view of Takahashi et al (US 7,273,902).
Machine translated JP teaches a semiconductor sealing composition comprising a hardening resin including a cyanate ester resin ([0100]), maleimide ([0120-0121]) and the instant siloxane compound (claim 1).  Choosing the cyanate ester resin as the hardening resin would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
JP teaches electronic components and semiconductor devices in [0002] and automobile part material in [0003]. 
The instant invention further recites polycarbodiimide over JP.
Takahashi et al teach employing the polycarbodiimide in order to provide resistance to hydrolysis for an ester-group containing resin in abstract and at col. 4, line 34-52.  Examples at table 1 teach 1 part by weight of the polycarbodiimide.  Claim 10 further teaches 0.01 to 5 part by weight of the polycarbodiimide.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the instant amount of the polycarbodiimide of Takahashi et al in the composition of JP in order to provide resistance to hydrolysis for an ester-group of the cyanate ester absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 5-10 are rejected 35 U.S.C. 103 as obvious over Wilson et al (US 2011/0247756 A1) or Tang et al (US 2012/0164463 A1) in view of JP 2012-188629 (Apr. 10, 2011) and Takahashi et al (US 7,273,902).
Wilson et al teach a composition comprising a cyanate ester, maleimide or bismaleimide in examples and in claim 7. Wilson et al also teach PCB for electrical and electronic equipemt in [0129] and modern automobiles have various parts comprising the PCB as evidenced by a touch screen, GPS system and electronic sensors.
Wilson et al further teach a cyanate ester having the recited formula of claim 7 in [0035-0045].
Tang et al teach basically same composition taught by Wilson et al in abstract, in [0020] and in [0037].  Examples teach the instant amount such as 0.03 parts of a curing agent.  A prepreg and a laminate having thermal resistance, humidity resistance, low water absorption taught in abstract of Tang et al would inherently require good adhesion and thus would be useful as a sealing composition.  Tang et al also teach PCB in [0022] and modern automobiles have various parts comprising the PCB as evidenced by a touch screen, GPS system and electronic sensors.
 Wilson et al and Tang et al.
JP teaches that the instant siloxane compound would provide various advantages including excellent heat resistance, resistance to pressure, mechanical and chemical stability and thermal conductivity for thermosetting resins including the cyanate ester in [0032] and [0100].  JP also teaches electronic components and semiconductor devices in [0002] and automobile part material in [0003].
Takahashi et al teach employing the polycarbodiimide in order to provide resistance to hydrolysis for an ester-group containing resin in abstract and at col. 4, line 34-52.  Examples at table 1 teach 1 part by weight of the polycarbodiimide.  Claim 10 further teaches 0.01 to 5 part by weight of the polycarbodiimide.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the siloxane compound of JP and the instant amount of the polycarbodiimide of Takahashi et al in the composition comprising a cyanate ester, maleimide or bismaleimide of Wilson et al and Tang et al in order to provide excellent heat resistance, resistance to pressure, mechanical and chemical stability and thermal conductivity as well as resistance to hydrolysis for an ester-group of the cyanate ester absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 21, 2021                                              /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762